DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merrington et al. (WO 2015/048589).
Considering Claim 1: Merrington et al. teaches a blend comprising polylactic acid (4:6-16) and  cellulosic particles derived from lignocellulose materials (6:3-24, Table 14).  Merrington et al. teaches the particulate cellulosic material as having a particle size of 20 to 50 microns (6:22-24, Table 14). 
	The lignocellulose material is microground without chemical treatment to remove the non-cellulosic components, and thus would contain the non-cellulosic material.
Considering Claims 4 and 5:  Merrington et al. teaches cellulose particles as being 5 to 70 weight percent (2:27-29), and teaches that examples having 70 weight percent were prepared (13:8-10).
Considering Claim 6:  Merrington et al. teaches the cellulosic material as being switchgrass (6:14-16).

Claims 8, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merrington et al. (WO 2015/048589).
Considering Claim 8: Merrington et al. teaches an article/device (9:15-25) made from a blend comprising polylactic acid (4:6-16) and cellulosic particles derived from lignocellulose materials (6:3-24, Table 14).  Merrington et al. teaches the particulate cellulosic material as having a particle size of 20 to 50 microns (6:22-24, Table 14).
	The lignocellulose material is microground without chemical treatment to remove the non-cellulosic components, and thus would contain the non-cellulosic material.
Considering Claims 11 and 12:  Merrington et al. teaches cellulose particles as being 5 to 70 weight percent (2:27-29), and teaches that examples having 70 weight percent were prepared (13:8-10).
Considering Claim 13:  Merrington et al. teaches the cellulosic material as being switchgrass (6:14-16).

Claims 15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merrington et al. (WO 2015/048589).
Considering Claim 15: Merrington et al. teaches an article/device (9:15-25) made from a blend comprising polylactic acid (4:6-16) cellulosic particles derived from lignocellulose materials (6:3-24, Table 14).  Merrington et al. teaches the particulate cellulosic material as having a particle size of 20 to 50 microns (6:22-24, Table 14).  The article is prepared by grinding/comminuting the cellulose material; mixing the polylactic acid and cellulose material in an extruder, and molding the material to create the article (8:18-28).
The lignocellulose material is microground without chemical treatment to remove the non-cellulosic components, and thus would contain the non-cellulosic material.
Considering Claim 18:  Merrington et al. teaches injection molding the composition to form the article (8:26-27).
Considering Claim 19:  Merrington et al. teaches cellulose particles as being 5 to 70 weight percent (2:27-29), and teaches that examples having 70 weight percent were prepared (13:8-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Merrington et al. (WO 2015/048589) as applied to claim 1 above, and further in view of Berg Gebert et al. (US 2010/0216909).
Considering Claim 7:  Merrington et al. teaches the composition of claim 1 as shown above.
	Merrington et al. does not teach the presence of a plasticizer.  However, Berg Gebert et al. teaches adding a lubricant that can be triethyl citrate or an epoxidized oil (¶0072) to a polylactic acid/lignocellulose composite.  Merrington et al. and Berg Gebert et al. are analogous art as they are concerned with the same field of endeavor, namely polylactic acid/lignocellulose composites.  It would have been obvious to a person having ordinary skill in the art to have added the triethyl citrate of Berg Gebert et al. to the composition of Merrington et al., and the motivation to do so would have been, to increase the processabilty of the composite in the extruder.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Merrington et al. (WO 2015/048589) as applied to claim 8 above, and further in view of Berg Gebert et al. (US 2010/0216909).
Considering Claim 14:  Merrington et al. teaches the composition of claim 8 as shown above.
	Merrington et al. does not teach the presence of a plasticizer.  However, Berg Gebert et al. teaches adding a lubricant that can be triethyl citrate or an epoxidized oil (¶0072) to a polylactic acid/lignocellulose composite.  Merrington et al. and Berg Gebert et al. are analogous art as they are concerned with the same field of endeavor, namely polylactic acid/lignocellulose composites.  It would have been obvious to a person having ordinary skill in the art to have added the triethyl citrate of Berg Gebert et al. to the composition of Merrington et al., and the motivation to do so would have been, to increase the processabilty of the composite in the extruder.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Merrington et al. (WO 2015/048589) as applied to claim 15 above, and further in view of Berg Gebert et al. (US 2010/0216909).
Considering Claim 20:  Merrington et al. teaches the process of claim 15 as shown above.
	Merrington et al. does not teach the presence of a plasticizer.  However, Berg Gebert et al. teaches adding a lubricant that can be triethyl citrate or an epoxidized oil (¶0072) to a polylactic acid/lignocellulose composite.  Merrington et al. and Berg Gebert et al. are analogous art as they are concerned with the same field of endeavor, namely polylactic acid/lignocellulose composites.  It would have been obvious to a person having ordinary skill in the art to have added the triethyl citrate of Berg Gebert et al. to the composition of Merrington et al., and the motivation to do so would have been, to increase the processabilty of the composite in the extruder.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Merrington et al. (WO 2015/048589) as applied to claim 15 above.
Considering Claim 17:  Merrington et al. teaches the process of claim 15 as shown above.  Merrington et al. teaches the particulate cellulose material as having a particle size of 20 to 50 microns (6:22-24).
	Merrington et al. does not teach sieving the particles prior to mixing.  However, sieving is a conventional means of sorting particles to ensure the desired particle size.  It would have been obvious to a person having ordinary skill in the art to have sieved the cellulosic material prior to mixing, and the motivation to do so would have been to provide uniform particle sizes for the composite.

Response to Arguments
Applicant's arguments filed August 16, 2022 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that Merrington et al. teaches a cellulosic material rather than a lignocellulosic material is not persuasive.  Merrington et al. teaches a cellulosic material that can be a microground lignocellulosic biomass (6:3-24, Table 14).  The lignocellulose material is microground without chemical treatment to remove the non-cellulosic components, and thus would contain the non-cellulosic material.
While the composites of Merrington et al. can be made with cellulose pulp, Merrington et al. clearly teaches examples made using microground lignocellulose, including from rice hulls, flax, and coconut shells/lignocellulose biomass (Table 14).  The position of the Office is not that cellulose and lignocellulose are the same, but rather that both are taught by Merrington et al. under the genus of cellulosic particles.
The applicant’s argument that the teaching in Merrington et al. that “[t]he present use of paper or paper pulp as the biosource filler also addresses these processing concerns” teaches away from the use of lignocellulose material is not persuasive.  "Arguments that the alleged anticipatory prior art is ‘nonanalogous art’ or ‘teaches away from the invention’ or is not recognized as solving the problem solved by the claimed invention, [are] not ‘germane’ to a rejection under section 102." Twin Disc, Inc. v. United States, 231 USPQ 417, 424 (Cl. Ct. 1986) (quoting In re Self, 671 F.2d 1344, 213 USPQ 1, 7 (CCPA 1982)).  As Merrington et al. specifically teaches examples made with microground lignocellulose, the claimed invention is anticipated by these examples.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767